DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 5, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tamaru et al taken together with Wegner et al.
Tamaru et al (Abstract; Figs. 1 and 14; col. 4, lines 27-37, 49-55; col. 5, lines 7-41) disclose a nebulizer system for delivering a mist to a motor vehicle, including a tank (5) for a liquid to be delivered to the nebulizer enclosure (40) having a piezoelectric device (12) for producing mist to be delivered via mist outlet (20) to an outlet (15), the mist being driven to the outlet by the force of an airflow created by the blower (claim 5) situated in air inlet module (9), the blower supported within the air inlet module is connected via an opening of the nebulizer enclosure (claims 2 and 4), (see Fig. 1), the shape of the nebulizer enclosure (claim 8) and adjacent liquid tank (5) allowing the air inlet module (9) to be accommodated within the overall device.  Tamaru et al fails to disclose a nozzle per se for delivering the mist to the conveying conduits downstream of the nebulizer chamber, a filter for removing particulates from the liquid prior to nebulizing, and a pump (claim 12) to move the liquid from the tank.
Wegner et al (Abstract; Figs. 1 and 6; col. 3, line 54 through col. 4, line 11) disclose a nebulizer for delivering a mist to humidify an air flow in a manner similar to that of Tamaru et al, wherein the mist outlet from the piezoelectric device is in the form of a nozzle (42) such that the mist can be directed in a specific direction toward a targeted location (claim 1).  Wegner et al further discloses that the nebulizer system thereof includes a nebulizer enclosure (7) including the nebulizer nozzle (42) for forming mist from the liquid, the nebulizer enclosure being downstream from the liquid tank (6), the tank (6) and nebulizer enclosure being fluidically coupled by a filter system (9) for filtering the liquid contained in the tank (6) before it passes into the nebulizer enclosure (7) (claim 1).  Wegner et al also disclose a pump (41) fluidically coupled to the container (5) for moving the liquid from the tank (6), (claim 12) to the nebulizer (42), and an air inlet module (21) including a blower (20) for moving air into the area in which the mist is formed to convey the mist to the desired point of use.  It would have been obvious for an artisan at the time of the filing of the application, to modify the mist outlet means of Tamaru et al, to be in the form of a well known mist delivery nozzle, in view of Wegner et al, since such would provide a reliable device to deliver a stream of mist toward a desired target location.  Furthermore, it would have also been obvious for an artisan at the time of the filing of the application, to provide the apparatus as suggested by Tamaru et al, with a liquid filter between the liquid tank and the nebulizer enclosure, and a liquid pump to move the liquid from the tank to the nebulizer, in view of Wegner et al, since such would prevent clogging or mineral buildup on the liquid nebulizing components of the device.
5.	Claims 3, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the reference combination as applied to claims 1, 2, 4, 5, 8, and 12 above, and further in view of Boucher et al.
The reference combination as applied to claims 1, 2, 4, 5, 8, and 12 above, substantially discloses applicant’s invention, as recited by instant claims 3, 6, and 7, except for the blower housing being in the shape of a spiral winding around the nebulizer enclosure, and the air filter being provided in a direction of extension perpendicular to the longitudinal axis of the nebulizer enclosure and on one side of the nebulizer system.
Boucher et al (Figs. 5 and 11) disclose an ultrasonic misting device having an air inlet module (bottom section of the device in Fig. 11) that is arranged in a direction of an extension perpendicular to the longitudinal axis (vertical) of the nebulizer enclosure (central section of the device in Fig. 11), the air inlet module including an air filter (152), and wherein the outlet conduit from the blower (128) is arranged within the nebulizer enclosure to create a spiral winding of the air stream therefrom around the interior of the nebulizer enclosure.  Note also the embodiment of Fig. 5 of the reference, wherein the mist delivering conduit (92, 94A) is arranged with a curvature to more readily provide a spiral winding shape within the nebulizer enclosure. It would have been obvious for an artisan at the time of the filing of the application, to modify the apparatus as suggested by the reference combination, as applied against claims 1, 2, 4, 5, 8, and 12 above, to have an inlet air filter, and to arrange the blower housing components to have the shape of a spiral winding around the nebulizer enclosure, in view of the teaching by Boucher et al, since such would deliver clean air to the device for delivery into the vehicle, and would impose a vortical force on the airflow through the device, thus removing large water droplets from the air stream by centrifugal force prior to delivery of the mist into the atmosphere of the vehicle.
6.	Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the reference combination as applied to claims 1, 2, 4, 5, 8, and 12 above, and further in view of Roz et al.
The reference combination as applied to claims 1, 2, 4, 5, 8, and 12 above substantially discloses applicant’s invention as recited by instant claims 11 and 14, except for the filter being specifically antibacterial, as recited by instant claim 11, or having a membrane with pores smaller than 50 microns, as recited by instant claim 14.  It should be noted that water filters of the type required by instant claims 11 and 14 have been well known within the art for at least the past several decades.
Roz et al (Abstract; col. 1, lines 10-12, 40, 52-55; col. 3, lines 22-25, 66-68; col. 4, lines 1-2) teach one such water filter having membrane pores sizes much smaller than 50 microns, in fact small enough to remove most micro-organisms, including bacteria.  Wherein the primary reference combination (in particular Wegner et al (col. 2, lines 5, 32-33; col. 3, line 64) utilizes a filter capable of sterilizing and/or disinfecting water, which would suggest to one having ordinary skill in the art that organisms, such as bacteria would be removed or rendered harmless, it would have been obvious for an artisan at the time of the filing of the application, to provide the filter of the primary reference combination, with antibacterial properties, or with a pore size smaller than 50 microns, in view of Roz et al, since such would insure that the moisture added to the air flow into a vehicle cabin would not contain dangerous pathogens, such as bacteria or viruses.
Allowable Subject Matter
7.	Claims 9, 10, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
8.	Applicant’s arguments with respect to claims 1-8, 11, 12, and 14 have been considered but are moot because the new ground of rejection does not rely on any reference combination applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
10.	Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S BUSHEY whose telephone number is (571)272-1153. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.B/9-5-22
							/CHARLES S BUSHEY/                                                                            Primary Examiner, Art Unit 1776